 MERCY HOSPITALS OF SACRAMENTO419MercyHospitals of Sacramento,IncandHospitaland InstitutionalWorkers,Local 250,Service Em-ployees International Union,AFL-CIO Case 20-June 7, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND PENELLOUpon a charge filed on November 19, 1975, byHospital and Institutional Workers, Local 250, Ser-viceEmployees InternationalUnion,AFL-CIO,herein called the Union, and duly served on MercyHospitals of Sacramento, Inc, herein called the Re-spondent, the General Counsel of the National La-bor Relations Board, by the Regional Director forRegion 20, issued a complaint on December 10,1975, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended Copiesof the charge, complaint, and notice of hearing be-fore an Administrative Law Judge were duly servedon the parties to this proceedingWith respect to the unfair labor practices, the com-plaint alleges in substance that on or about August19, 1975, following a Board election in Cases 20-RC-12299, 12300, 12301, and 12302, the Union and Sta-tionary Engineers, Local 39, International Union ofOperating Engineers, AFL-CIO, herein called Local39, as Joint Petitioner (herein referred to collectivelyas Joint Petitioner), was duly certified as the exclu-sivecollective-bargainingrepresentativeofRe-spondent's employees in the unit found appropri-ate, ` and that, commencing on or about November14, 1975, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Joint Petitioner as the exclusivebargaining representative, although the Joint Peti-tioner has requested and is requesting it to do so OnDecember 16, 1975, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaintOn February 11, 1976, counsel for the General'Official notice is taken of the recordin the representationproceeding,Case 20-RC-12299, et at, as theterm`record" isdefined inSees 102 68and 102 69(g) of the BoardsRules and Regulations, Series 8, as amendedSeeLTV Electrosystems, Inc,166 NLRB 938 (1967), enfd 388 F 2d 683(C A 4, 1968),Golden AgeBeverageCo,167 NLRB 151 (1967), enfd 415F 2d 26 (C A 5, 1969),Intertype Co v Penello269 F Supp 573 (D C Va,1967),Follett Corp,164 NLRB 378 (1967), enfd 397 F 2d 91 (C A 7, 1968),Sec 9(d) of the NLRACounsel filed directly with the Board a Motion forSummary Judgment Subsequently, on February 26,1976, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted Respondent there-after filed a response to Notice To Show Cause enti-tled"Opposition toMotion for Summary Judg-ment " On March 5, 1976, the Union as ChargingParty and Local 39, as the other ,Jointly certified col-lective-bargaining representative, filed a joinder inmotion for summary judgmentPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelUpon the entire record in this proceeding, theBoard makes the followingRuling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, the Respondent admits allthe operative factual allegations of the complaint butdenies the conclusionary averments on the basis ofthe alleged inappropriateness of the unit found ap-propriate in the underlying representation proceed-ing and in its objections to the election and theBoard's resolution thereofOn the other hand, theGeneral Counsel contends that the Respondent hasraised no issues of law or fact requiring a hearingWe agree with the General CounselReview of the entire record herein, including thatin Cases 20-RC-12299, 12300, 12301, and 12302, dis-closes that a hearing on the representation petitionsfiled was held, in which Local 39 and two other asso-ciations participated as intervenors 2 Thereafter, theRegional Director, on December 10, 1975, issued aDecision and Direction of Elections in which hefound appropriate,inter alga,a bargaining unit of allservice and maintenance employees and a unit of alloffice clerical employees, the composition of whichthe parties stipulated All parties, except the Respon-dent, filed with the Board requests for review con-tending,inter alia,that the unit issues raised substan-tial questions for law and policy and that there werecompelling reasons for the establishment of Boardrules and policies in this area The Respondent fileda brief in opposition Because of the important issuesraised by this and a number of other cases in thehealth care industry, the Board, on January 29, 1976,held oral argument and received briefsamici curiaeon the general question of the composition of appro-2 California Association of Medical Technology,Engineers,and Scientistsof CaliforniaMEBA, AFL-CIO, and California Nurses Association224 NLRB No 58 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDpriate bargaining units in the health care industryOn February 5, 1975, the Board granted the requestfor review and stayed the elections pending reviewAfter considering the entire record, including theoral arguments andamicibriefs, in these cases, theBoard, on May 5, 1975, with Member Fanning con-curring, and former Member Kennedy dissenting, inpart, issued its Decision on Review and Direction ofElections (217 NLRB 765 (1975) ), herein called De-cision on Review, in which,inter alra,it found appro-priate a unit of all service and maintenance employ-ees and, over the opposition of the Respondent,granted the request of the Union and Local 39 to beon the ballot as a point petitioner in that unit elec-tion, further, it agreed with the Regional Director'sdetermination as to the appropriateness of the officeclerical unit, but disagreed with his findings as to thecomposition of that unit because it decided that inthe health care field as in the industrial sphere, itwould continue to recognize the distinction betweenbusiness office clerical employees and other types ofclerical employeesAccordingly and consistent withthe congressional direction against the proliferationof bargaining units in the health care industry, itfound appropriate a unit of all business office clericalemployees excluding the other types of clerical em-ployees, herein called hospital clericals, who becausetheir interests were more closely related to the func-tions served by the employees in the service andmaintenance unit, were included in that unit soughtby the Union and Local 39 as Joint PetitionerIn the June 14, 1975, election in the service andmaintenance unit found appropriate by the Board,'the Union and Local 39 as Joint Petitioner won TheRespondent filed timely objections to the election al-leging, in substance, that (1) the Board failed to fol-low its own rules in granting the request of the Uniongaining representative of the employees in the serviceand maintenance unit found appropriate by theBoard Thereafter, the Respondent filed a timely re-quest for review in which it reiterated its objectionsand sought to have the election set aside On October23, 1975, the Board denied the request as raising nosubstantial issues warranting reviewIn its response to the Notice To Show Cause, theRespondent also contends the Board violated dueprocess and its own rules by failing to honor the sti-pulated unit approved by the Regional Director andby excluding the hospital clericals from the stipulatedclerical unit and including them in the service andmaintenance unit without the Respondent being af-forded the opportunity to present evidence and liti-gate the unit placement of the clerical employeesThe Respondent also argues that the Board's subse-quent decision inOtisHospital Inc,219 NLRB 164(1975), in which the Board decided to apply its gener-al stipulation policy to the health care industry, sup-ports its position as to the stipulated clerical unitFirst,we note that the Respondent could haveraised and litigated these issues in the underlying rep-resentation case but failed to do so until after theinstant unfair labor practice proceeding was institut-ed Further, as set forth in footnote 26 of the Deci-sion on Review in the underlying representation case,the Board stated that "no party could at that time,with any degree of certainty, know what unit or unitsin this newly covered industry would be found ap-propriate" and that the "unit determinations [of theRegional Director] were tentative " It was for thisbasic reason that the Board had requested oral argu-ment in a series of landmark health care cases, inorder to enable the parties, includingamicus curiae,to assist it in making initial unit determinations par-ticularly for hospitals in the newly covered industryand Local 39 to appear on the ballot as Joint Peti- . Thus, at the oral argument, the Union counsel, ad-tioner, (2) the Union distributed election propaganda -^ verting to the general distinction between plant andwhich suggested Board support for the Union andwhich misrepresented facts concerning (a) layoff andsubcontracting, (b) wage rates under the Union'scontractwithanotherhospital,and (c) theRespondent's role during the malpractice crisis in thehospital industry which resulted in strikes, layoffs,and shortened workweeks After investigation, theActing Regional Director, on August 19, 1975, issueda Supplemental Decision and Certification of Repre-sentative in which she overruled the Respondent'sobjections in their entirety and certified the Unionand Local 39, Joint Petitioner, as the exclusive bar-3Elections in the registered nurse and business office clerical units foundappropriateby the Board were not held because the Regional Director hadapproved the Union's request to withdraw its petitions in Cases 20-RC-12300 and 20-RC-12302clerical employees arising from a difference in com-munity of interest, suggested that the health care in-dustry be treated the same as the other industries,while the Respondent counsel pointed out that theclericalunit stipulated by Respondent with theUnion "evolves solely from the unique facts whichare in existence at the Mercy Hospitals" anddoes not have "persuasive weight on the clerical is-sueswhich are present before the Board in othercases " In these circumstances, further litigation ofthe particular facts inMercy Hospitalswould nothave been of any great significance to the Board inestablishing appropriate clerical units for hospitals inthe newly covered health care industry Further, aswe noted in the subsequentOtisdecision where itwas determined for the first time to give effect to unit MERCY HOSPITALS OF SACRAMENTOcomposition stipulations in the health care industry,the cases, in which oral argument was held, "leftopen the question of the effectiveness of stipulationsdesignating units not in conformity with the determi-nations made in contested cases "Therefore, giving the governing weight normallyafforded to stipulations in other industries was notwarranted with respect to the clerical unit stipulatedin the underlying representation case Accordingly,we find that the Respondent's reliance upon the sub-sequentOtisdecision to be not only inapposite butalsowithout merit Further, upon the records andoral arguments in the above cases, and consistentwith the congressional intent, the Board decided, inthe health care field as in the industrial sphere, tocontinue to recognize the distinction between busi-ness office clerical employees and other types of cler-ical employees and, following this determination, ex-cluded from the business office clerical unit foundappropriate herein all other clerical employees whowere then included in the service and maintenanceunit sought by the Union and Local 39 as Joint Peti-tioner 4It thus appears that except for theOtisstipulationargument, which we have found to be inapposite andwithout merit, the additional contentions raised bythe Respondent are without merit and are matterswhich could have been raised and litigated in theunderlying representation case 5It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding 6All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine the de-In so concluding, the Board specifically overruled the decision inNationalMedical Hospitals, Inc, of San Diego, d/b/a Chico Community Memonal Hospital215 NLRB 821 (1974), to the extent it was inconsistent withthe decision herein In that case, the appropriate unit consisted of all clericalemployeesFurther,with respect to subsequent Case 20-RC-13017 where theUnion and Respondent stipulated to a unit of hospital clerical and businessoffice clerical employees in the Mercy Hospitals, the Regional Director onOctober 15, 1975, found that the stipulated all-clerical unit was barred bythe Decision on Review herein The Respondent filed a timely request forreview raising essentially the same arguments that had been raised hereinand in effect requesting reconsideration of the Decision on Review hereinOn November 15, 1975, the Board rejected these arguments in denying therevestfor reviewSeePittsburgh Plate Glass Co v NLRB,313 U S 146, 162 (1941),Rules and Regulations of the Board, Sees 102 67(f) and 102 69(c)421cisionmade in the representation proceedingWetherefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceedingWe shall, accordingly,grant the Motion for Summary JudgmentOn the basis of the entire record, the Board makesthe followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is a California corporation with itsprincipal office and place of business in Sacramento,California, from which it operates three acute careand one geriatric care nonprofit hospital facilitiesDuring the past year it received gross revenues inexcess of $500,000 and purchased goods and suppliesvalued in excess of $10,000 from California supplierswho, in turn, purchased said goods and supplies fromsources located outside the State of CaliforniaWe find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert Juris-diction herein-IITHE LABOR ORGANIZATIONS INVOLVEDHospital and InstitutionalWorkers, Local 250,Service Employees International Union, AFL-CIO,and Local 39 are labor organizations within themeaning of Section 2(5) of the ActIIITHE UNFAIR LABOR PRACTICESA The Representation Proceeding1The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theActAll full-time and regular part-time service andmaintenance employees, including licensed vo-cationalnurses,graduate vocational nurses,nurse assistants, ward clerks,surgical techini-cans,ACC clerks,x-ray technicians,cardiopul-monary technicians,respiratory therapy techni-cians, EKG technicians,tissue technicians, EEGtechnicians,pharmacytechnicians,pharmacyclerks, computer programmers, printing assis-tants, technicians to receiving clerk, housekeep- 422DECISIONSOF NATIONALLABOR RELATIONS BOARDing technicians, food service workers, laundryworkers, department aides, all employees of themaintenance and engineering department, andall clerical employees other than business officeclerical employees, employed at Mercy GeneralHospital,Mercy Convalescent Hospital, andMercy Children's Hospital, Sacramento, Cali-fornia, and at Mercy San Juan Hospital, Carmi-chael, California, excluding all other employees,guards, and supervisors as defined in the Act2 ThecertificationOn June 14, 1975, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 20, designated the Joint Petitioneras their representative for the purpose of collectivebargaining with the Respondent The Joint Petitionerwas certified as the collective-bargaining representa-tive of the employees in said unit on August 19, 1975,and the Joint Petitioner continues to be such exclu-sive representative within the meaning of Section 9(a)of the ActB The Request To Bargain and Respondent's RefusalCommencing on or about October 28, 1975, and atall times thereafter, the Joint Petitioner has requestedthe Respondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit Com-mencing on or about November 14, 1975, and con-tinuing at all times thereafter to date, the Respon-dent has refused, and continues to refuse, torecognize and bargain with the Joint Petitioner as theexclusive representative for collective bargaining ofall employees in said unitAccordingly, we find that the Respondent has,since November 14, 1975, and at all times thereafter,refused to bargain collectively with Joint Petitioneras the exclusive representative of the employees inthe appropriate unit, and that, by such refusal, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the ActIV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerceV THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Joint Petitioneras the exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreementIn order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Joint Petitioneras the recognized bargaining representative in the ap-propriate unit SeeMar-Jac Poultry Company, Inc,136NLRB 785 (1962),Commerce Company d/b/aLamar Hotel,140 NLRB 226, 229 (1962), enfd 328F 2d 600 (C A 5, 1964), cert denied 379 US 817(1964),Burnett Construction Company,149NLRB1419, 1421 (1964), enfd 350 F 2d 57 (C A 10, 1965)The Board, upon the basis of the foregoing factsand the entire record, makes the followingCONCLUSIONS OF LAW1Mercy Hospitals of Sacramento, Inc, is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act2Hospital and Institutional Workers, Local 250,Service Employees International Union, AFL-CIO,and Local 39 are labor organizations within themeaning of Section 2(5) of the Act3All full-time and regular part-time service andmaintenance employees, including licensed vocation-al nurses, graduate vocational nurses, nurse assis-tants,ward clerks, surgical technicians, ACC clerks,x-ray technicians, cardiopulmonary technicians, res-piratory therapy technicians, EKG technicians, tis-sue technicians, EEG technicians, pharmacy techni-cians,pharmacy clerks, computer programmers,printing assistants, technicians to receiving clerk,housekeeping technicians, food serviceworkers,laundry workers, department aides, all employees ofthe maintenance and engineering department, and allclerical employees other than business office clericalemployees, employed at Mercy General Hospital,Mercy Convalescent Hospital, and Mercy Children'sHospital, Sacramento, California, and at Mercy SanJuan Hospital, Carmichael, California, excluding all MERCY HOSPITALS OF SACRAMENTO423other employees, guards, and supervisors as definedin the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act4 Since August 19, 1975, the above-named JointPetitioner has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct5By refusing on or about November 14, 1975,and at all times thereafter, to bargain collectivelywith the above-named Joint Petitioner as the exclu-sive bargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act6By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act7The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the ActORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent, MercyHospitals of Sacramento, Inc, Sacramento, Califor-nia, its officers,agents, successors,and assigns, shall1Cease and desist from(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Hospital and Institution-alWorkers, Local 250, Service Employees Interna-tionalUnion,AFL-CIO, and Local 39, JointPetitioner, as the exclusive bargaining representativeof its employees in the following appropriate unitAll full-time and regular part-time service andmaintenance employees, including licensed vo-cationalnurses,graduate vocationalnurses,nurseassistants,ward clerks, surgical techni-cians,ACC clerks, x-ray technicians, cardiopul-monary technicians, respiratory therapy techni-cians, EKG technicians, tissue technicians, EEGtechnicians,pharmacy technicians, pharmacyclerks, computer programmers, printing assis-tants, technicians to receiving clerk, housekeep-ing technicians, food service workers, laundryworkers, department aides, all employees of themaintenance and engineering department, andall clerical employees other than business officeclerical employees, employed at Mercy GeneralHospital,Mercy Convalescent Hospital, andMercy Children's Hospital, Sacramento, Cali-fornia, and at Mercy San Juan Hospital, Carmi-chael, California, excluding all other employees,guards, and supervisors as defined in the Act(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act2Take the following affirmative action which theBoard finds will effectuate the policies of the Act(a)Upon request, bargain with the above-namedJoint Petitioner as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement(b)Post at its facilities in Sacramento and Carmi-chael,California,copies of the, attached noticemarked "Appendix 117 Copies of said notice, onforms provided by the Regional Director for Region20, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any othermateri-al(c)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals the words in the notice reading "Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board'APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Hos-pital and InstitutionalWorkers, Local 250, Ser-vice Employees International Union, AFL-CIO, 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Local 39, Joint Petitioner, as the exclusiverepresentative of the employees in the bargain-ing unit described belowWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the ActWE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment,and, if an understanding isreached, embody such understanding in a signedagreement The bargaining unit isAll full-time and regular part-time service andmaintenance employees, including licensedvocational nurses, graduate vocational nurses,nurse assistants, ward clerks, surgical techni-cians,ACC clerks, x-ray technicians, cardio-pulmonary technicians, respiratory therapytechnicians, EKG technicians, tissue techni-cians,EEG technicians, pharmacy techni-cians, pharmacy clerks, computer program-mers,printingassistants,technicianstoreceivingclerk,housekeeping technicians,food service workers, laundry workers, de-partment aides, all employees of the mainte-nance and engineering department, and allclerical employees other than business officeclerical employees, employed at Mercy Gen-eralHospital,Mercy Convalescent Hospital,and Mercy Children's Hospital, Sacramento,California, and at Mercy San Juan Hospital,Carmichael, California, excluding all otheremployees, guards, and supervisors as definedin the ActMERCY HOSPITALS OF SACRAMENTO, INC